Citation Nr: 0727589	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  04-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a left ankle 
condition.

3.  Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefits on appeal.


FINDINGS OF FACT


1.  There is no competent medical evidence linking asthma to 
service.

2.  There is no competent medical evidence linking a left 
ankle condition to service.

3.  There is no medical evidence of a current disability due 
to a right ankle condition.



CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2006).

2.  A left ankle condition was not incurred in or aggravated 
by active military service, nor may it be presumed to have so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

3.  A right ankle condition was not incurred in or aggravated 
by active military service, nor may it be presumed to have so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2002 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  While VA 
failed to provide notice how an effective date is assigned, 
in light of the decision reached below that error was 
harmless, and questions pertaining to those matters are 
moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Criteria for Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

I.    Entitlement to service connection for asthma.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of asthma.  During his separation 
examination, the veteran self-reported that he never had 
asthma.

In this case, a review of post service private and VA medical 
records reveals no opinion linking asthma to service.  These 
medical records also do not reveal competent evidence of 
asthma within a year of the appellant's separation from 
active duty.  The Board has reviewed all VA medical records 
from April 1997 to September 2004, as well as private medical 
records from Dr. MT.  While there is evidence of bronchial 
asthma from medical records dated 1998 and 1999, there is no 
medical evidence suggesting that such bronchial asthma is 
related to service.  Without competent evidence linking 
asthma to service, the benefit sought on appeal cannot be 
granted. 

The Board notes that it was not until some 15 years after 
service that there is any record of complaints or findings 
involving asthma.  This lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

The Board acknowledges that the veteran believes that his 
bronchial asthma is related to his military service.  
However, as a layman without medical training, he is not 
competent to render an opinion regarding the etiology of a 
medical condition like bronchial asthma.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In view of the lack of competent lay or medical evidence 
linking the veteran's bronchial asthma to service, the Board 
notes that a medical opinion therefor is not necessary for 
rendering a decision on this claim.  38 U.S.C.A. § 5103A(d). 

For these reasons, the preponderance of the evidence is 
against the veteran's claim for service connection, and there 
is no reasonable doubt to resolve in his favor.  See 38 
C.F.R. § 3.102 (2006); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Therefore, the claim is denied.

II.   Entitlement to service connection for a left ankle 
condition.

The service medical records are devoid of any complaints, 
treatment, or diagnosis  of a left ankle condition.

April 1997 VA x-ray studies indicated osteoarthritis in the 
left ankle joint and during an August 1999 VA examination, 
the veteran was diagnosed with diffuse idiopathic skeletal 
hyperostosis of the left ankle. 
  
A review of post service private and VA medical records 
reveals no opinion linking a left ankle disorder to service.  
The medical records also do not reveal competent evidence of 
left ankle osteoarthritis or diffuse idiopathic skeletal 
hyperostosis within a year of the appellant's separation from 
active duty.  The Board has reviewed all VA medical records 
from April 1997 to September 2004, as well as private medical 
records from Dr. MT.  While there is medical evidence of a 
current left ankle disability to include osteoarthritis going 
back to April 1997, without competent evidence linking a 
current left ankle disorder to service, the benefit sought on 
appeal cannot be granted. 

The Board notes that it was not until some 15 years after 
service that there is any record of complaints or findings 
involving asthma.  This lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

The Board acknowledges that the veteran believes that his 
left ankle disability is related to his military service.  
However, as a layman without medical training, he is not 
competent to render an opinion regarding the etiology of his 
left ankle disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In view of the lack of competent lay or medical evidence 
linking the veteran's left ankle disability to service, the 
Board notes that a medical opinion therefor is not necessary 
for rendering a decision on this claim.  38 U.S.C.A. 
§ 5103A(d). 

For these reasons, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left ankle disability, and there is no 
reasonable doubt to resolve in his favor.  See 38 C.F.R. 
§ 3.102 (2006); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Therefore, the claim is denied.

III.  Entitlement to service connection for a right ankle 
condition.

The service medical records are devoid of any complaints, 
treatment, or diagnosis  of a right ankle condition.

The Board finds that after a review of post service VA and 
private treatment records from April 1997 to September 2004, 
the veteran does not have a current diagnosis of a right 
ankle condition.  In view of the fact that the veteran is 
regularly seen by VA and private physicians without any 
evidence of a diagnosis or symptomatology affecting the left 
ankle, the Board does not find the veteran's lay assertions 
that he has a right ankle disability to be competent evidence 
of a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection.  Id.  

For these reasons, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right ankle disability, and there is no 
reasonable doubt to resolve in his favor.  See 38 C.F.R. 
§ 3.102 (2006); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Therefore, the claim is denied.


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a left ankle condition 
is denied.

Entitlement to service connection for a right ankle condition 
is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


